Exhibit 10.1

 

   

Domtar Corporation

   

Head Office

   

395 de Maisonneuve Blvd. West

   

Montreal, QC H3A 1L6

   

Operations Center

   

100 Kingsley Park Dr.

   

Fort Mill, SC 29715-6476

LOGO [g59804g58u69.jpg]

 

September 15, 2008    STRICTLY CONFIDENTIAL

Mr. John D. Williams

Charters Towers

Brodick

Isle of Arran

Scotland

KA27 8AF

Dear John,

We are pleased to confirm the terms of your employment with Domtar Corporation,
a Delaware corporation (the “Company”). As of January 1, 2009 (your “Start
Date”), your employment with the Company will commence on the terms set forth
herein.

1. Duties. You will serve as President and Chief Executive Officer of the
Company, with such duties and responsibilities as are customarily assigned to
individuals holding such positions and such other duties and responsibilities
consistent with the positions of President and Chief Executive Officer as may be
specified by the Board of Directors of the Company (the “Board”). You will
report directly to the Board and will devote all of your skill, knowledge and
full working time solely and exclusively to the conscientious performance of
your duties hereunder, other than authorized vacation time and absence for
sickness or disability. You will be appointed as a director of the Company
contemporaneously with commencement of your employment with the Company pursuant
to the terms of this letter agreement. You agree to devote your full business
time to the business and affairs of the Company Group (as hereinafter defined)
except for (i) time spent serving on corporate, civic or charitable boards or
committees provided that such service (individually or in the aggregate) does
not materially interfere with the performance of your duties and
responsibilities, that service on any corporate

 

      www.domtar.com



--------------------------------------------------------------------------------

board is subject to the prior approval of the Board and that no such activities
involve being involved with a competitive organization, and (ii) periods of
vacation and sick leave to which you are entitled.

2. Location. You shall perform your duties at the Company’s head office in
Montreal, Quebec, Canada (although from time to time you may be required to
travel to other locations to properly fulfill your responsibilities).

3. Term. This letter shall be construed as a contract for employment for an
indefinite period, subject to termination in accordance with the provisions of
Section 14.

4. Base Salary. Your base salary while you are employed will be at an annualized
rate of CDN$900,000 (the “Base Salary”), which amount may be increased from time
to time by the Board in its sole discretion and shall be reviewed annually by
the Board. Your Base Salary shall be payable at the same time as the Company
pays salary to the members of the management committee of the Company (the
“Management Committee”).

5. Annual Incentive Bonus. While you are employed, you will be eligible to
participate in the Domtar Corporation Annual Incentive Plan (including any
successor to such plan, the “Annual Incentive Plan”). Your target annual bonus
under the Annual Incentive Plan will be not less than 75% of Base Salary, and
your maximum annual bonus will be 150% of Base Salary. In respect of fiscal year
2009, 50% of your actual bonus payments will be determined based on performance
results versus the applicable financial and operating targets established by the
Board (or the Human Resources Committee of the Board) for the members of the
Management Committee, and the remaining 50% of your actual bonus payments will
be determined based on performance results versus individual objectives to be
discussed and agreed with the Board (or the Human Resources Committee of the
Board). Bonuses will be subject to and paid in accordance with the Annual
Incentive Plan, a copy of which has previously been provided to you. In respect
of fiscal year 2009, and notwithstanding the foregoing, you shall be entitled to
a bonus payment of not less than 50% of your target bonus opportunity of 75% of
Base Salary.

Any annual bonus with respect to a particular year will be payable promptly
following the receipt of the Company’s audited financial statements for such
year and in any event within two and a half months of the end of such year.

6. Long Term Incentive Awards. You will be eligible to participate in the Domtar
Corporation 2007 Omnibus Incentive Plan (the “Stock Incentive Plan”) as
determined by the Board (or the Human Resources Committee of the Board)
consistent with its determinations with respect to members of the Management
Committee. With respect to fiscal year 2009, you shall be granted awards under
the Stock Incentive Plan having an aggregate grant date fair value of
CDN$1,575,000, with the same relative weighting

 

   2    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

between types of awards as applies to other members of the Management Committee
(expected to be 25% options to purchase shares of the Company’s common stock
(“Options”) having an exercise price equal to the Fair Market Value (as defined
under the Stock Incentive Plan) on the grant date, 50% performance-conditioned
restricted stock units (“PCRSUs”) and 25% time-vested restricted stock units
(“RSUs”)), subject to your continuous employment through the grant date for such
awards. Options will be valued on a Black-Scholes basis using the same
assumptions that apply for purposes of the Company’s audited financial
statements and PCRSUs and RSUs will be valued based on the Fair Market Value of
the Company’s common stock, in each case as of the grant date. The grant date
(currently anticipated to occur in February 2009) and specific terms of your
awards (including vesting and exercisability) shall be the same as shall apply
to awards granted to other members of the Management Committee in respect of
fiscal year 2009 and may, as in the case of the May 2008 Option and PCRSU
grants, be subject to performance conditions. You hereby confirm receipt of a
copy of the Stock Incentive Plan. For illustrative purposes only, a summary of
the terms of Options, PCRSUs and RSUs granted thereunder to members of the
Management Committee in respect of fiscal year 2008 has been provided to you.

7. Additional Awards. To compensate you for annual incentive payments for 2008
from your current employer and other compensation from your current employer
which you will forfeit by reason of accepting employment with the Company and to
induce you to accept employment under the terms and conditions of this letter
agreement:

(a) within 30 days after commencement of your employment with the Company, you
shall receive a cash payment of CDN$520,000 (the “Make-Whole Payment”), subject
to your continuous employment through the date of such payment.

(b) within 70 days after commencement of your employment with the Company, you
shall receive an award under the Stock Incentive Plan of DSUs with an aggregate
grant date fair value of CDN$415,000 (the “Replacement DSUs”) (as determined in
accordance with the principles set forth in Section 6 with respect to your
long-term incentive awards), subject to your continuous employment through the
date of such grant. The Replacement DSUs will vest in three substantially equal
installments on March 15 of each of 2009, 2010, and 2011, subject only to your
continuous employment through the applicable vesting date, and will be payable
in the form of cash or shares of the Company’s common stock (as elected by you)
in January of the year following the year of your Separation from Service (as
defined in Section 24).

8. SERP. You shall be eligible to participate in the DB SERP for Management
Committee Members of Domtar (the “DB SERP”) (a copy of which will be provided to
you) as of your Start Date. You will earn an additional two months of credited
service under the DB SERP for each 12 months of actual service (pro rated for
any period of service of less than 12 months), up to a maximum of 12 months of
additional credited service.

 

   3    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

9. Housing. While you are employed, to facilitate the fulfillment of your duties
and responsibilities with respect to the Company’s Operations Center in Fort
Mill, South Carolina (the “Fort Mill Operations Center”), in lieu of hotel
accommodations, the Company will make available for your exclusive use during
periods when your presence is required at the Fort Mill Operations Center a
furnished two-bedroom condominium in the local area.

10. Company Plane. While you are employed, you may use the Company plane for
business travel, when necessary, subject to quarterly review by the Human
Resources Committee of the Board; provided that you will be required to
reimburse the Company in an amount equivalent to a first class commercial fare
for any passengers traveling with you on the Company plane for reasons other
than business. You will be entitled to use the Company plane for personal
reasons for up to 24 hours per calendar year during the Employment Term, and
hereby acknowledge and agree that you will be solely responsible for any taxes
incurred by you with respect to this benefit.

11. Employee Benefits. (a) While you are employed, you will be eligible to
participate in the employee benefit plans and programs generally available to
the Company’s senior Canadian-based employees as in effect from time to time, on
the same basis as the Company’s other employees, subject to the terms and
provisions of such plans and programs. Detailed information about the benefit
plans and about our Human Resources policies and programs has been provided to
you. You will receive a minimum of four weeks paid vacation per year.

You and your spouse will be provided with continued health insurance coverage
under your current BUPA International Plan (the “BUPA Plan”) at the Company’s
expense until such time as alternative arrangements are in place which provide
to your satisfaction coverage at least equivalent in scope to you and your
spouses’ current coverage under the BUPA Plan.

(b) You shall also receive additional financial planning and medical benefits on
the same basis as, and to the extent that, such benefits are provided to members
of the Management Committee.

(c) While you are employed by the Company, you will be reimbursed by the Company
for initiation fees and annual dues for one business lunch, athletic or country
club in Montreal.

12. Expenses. The Company will reimburse you for all reasonable expenses
incurred by you in connection with your performance of services under this
letter agreement in accordance with the Company’s policies, practices and
procedures.

13. Relocation. (a) We have agreed that you will relocate to Montreal, Quebec in
connection with your acceptance of this offer of employment. Except as otherwise

 

   4    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

provided herein, the Company will assume and pay expenses incurred in connection
or as a result of your relocation to Montreal in accordance with its North
American Assignment Policy for localized employees, varied to the extent
necessary to apply it so as to achieve a comparable result in the context of a
move from Europe to Canada. Any questions in this regard shall be determined by
the Human Resources Committee of the Board acting reasonably. In this
connection, the settlement allowance contemplated by section 4.3.2 of the policy
shall be CDN$225,000 and, to the extent that this amount exceeds payments made
by the Company and properly chargeable to this allowance, the balance shall be
paid to you on the earlier of 90 days after your purchase of a residence in
Montreal and December 31, 2009 (but in no event prior to January 1, 2009).

(b) You will be reimbursed for reasonable legal, financial and tax planning
expenses associated with your employment by the Company and your relocation to
Montreal.

14. Termination of Employment.

(a) You are free to terminate your employment at any time for any reason
whatsoever; provided that you provide the Company with six months prior written
notice of your termination, or such lesser period as shall be agreed by the
Human Resources Committee of the Board (the “Resignation Notice Period”). During
the Resignation Notice Period you shall continue to receive your base salary and
continue to receive the compensation and benefits associated with your
employment described generally in this letter agreement. The Company may elect
in its sole discretion to place you on paid leave and suspend your duties and
responsibilities for all or any part of such Resignation Notice Period. During
the Resignation Notice Period, you shall not perform services for any other
business or employer. During the Resignation Notice Period, the Company may also
elect to terminate your employment prior to the termination of the Resignation
Notice Period and pay you the outstanding Base Salary for the balance of the
Resignation Notice Period in a lump sum. Notwithstanding the foregoing, any
payment or benefit provided under this Section 14(a) following your Separation
from Service that is subject to Section 409A of the Code (as hereinafter
defined) will be paid at the same time and in the same manner that the severance
allowance or other comparable benefit described in Section 14(b) is required to
be paid. If you are terminated before termination of the Resignation Notice
Period and paid salary as set forth in the preceding two sentences (as
applicable), you will not be entitled to any additional payment or other
benefits which you otherwise would have accrued or received during the
Resignation Notice Period or the remainder of the Resignation Notice Period.
Actions taken by the Company pursuant to this Section 14(a) shall not entitle
you to any severance or other benefits under Section 14(b) or (c) or otherwise.

(b) The Company reserves the right to terminate your employment at any time for
any reason whatsoever and with or without notice, subject to the provisions of
this Section 14. Upon a termination of your employment by the Company for
reasons other

 

   5    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

than (i) death or Cause, (ii) a breach by you of your obligations under Sections
15 – 20, inclusive, or of any representation or warranty made by you in this
letter agreement or (iii) a material breach by you of any other term or
condition of this letter agreement, subject to your execution, delivery and
non-revocation within 21 days after your termination of a general release in a
form provided by the Company, and notwithstanding any provisions of the Domtar
Severance Program for Management Committee Members (the “Domtar Severance
Program”) (a copy of which has been provided to you), this letter agreement or
any plan or other document referenced in this letter agreement to the contrary,
you will receive the following payments and benefits:

 

  (i) a severance allowance of 24 months (such period, the “Severance Period”)
of your Base Salary at the rate in effect at the time of termination, such
severance allowance to be paid in accordance with the terms of the Domtar
Severance Program; provided that, if such termination is due to disability, your
monthly disability payments during the Severance Period shall be reduced by an
amount equal to your monthly Base Salary rate in effect at the time of
termination, but in no month shall the reduction exceed the amount of your
disability payment. If you remain disabled at the end of the Severance Period,
you shall be entitled to disability payments under the Company’s disability
policies, as amended from time to time, as if your disability had first occurred
immediately prior to the end of the Severance Period.

 

  (ii)

(x) the bonus you would have received pursuant to the Annual Incentive Plan for
the year in which such termination by the Company occurs if you had continued in
employment based on achievement of the applicable performance criteria for such
year, multiplied by a fraction, the numerator of which is the number of days in
such calendar year prior to your Separation from Service and the denominator of
which is the total number of days in such calendar year, (y) if such termination
by the Company occurs after the end of a calendar year, any bonus you otherwise
would have received pursuant to the Annual Incentive Plan for such calendar year
that has not been paid as of the date of termination and (z) for each calendar
year during the Severance Period, a payment equal to (1) the average of the
bonus payments received by you under the Annual Incentive Plan for the two years
immediately preceding the year in which such termination occurs or (2) in the
event that the period of your employment by the Company at the time of
termination is less than two years, your target bonus payment for the year of
termination, in either case multiplied by a fraction, the numerator of which is
the number of days in the Severance Period during such calendar year and the
denominator of which is the total number of days in such calendar year (it being
understood that the aggregate of such payments shall equal but not exceed

 

   6    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

 

two times such bonus average or target bonus as applicable), with any payment to
which you become entitled under clause (x), (y) or (z) to be made on the date in
the following calendar year that bonuses for the relevant calendar year are paid
to the members of the Management Committee but in no event later than March 15
of such following calendar year;

 

  (iii) (x) continued coverage under the Company’s health insurance policies,
subject, if applicable, to Section 24(c) or (y) if the BUPA Plan is still in
effect as of the date of termination, continued health insurance coverage
thereunder at the Company’s expense, subject, if applicable, to Section 24(d),
in either case until the last day of the Severance Period or, if earlier, the
date on which coverage from another employer is obtained;

 

  (iv) in the event that such termination by the Company occurs prior to your
receipt of the Make-Whole Payment, the Make Whole Payment shall be paid to you
within 60 days following your Separation from Service;

 

  (v) in the event that such termination by the Company occurs less than 70 days
after commencement of your employment, your Replacement DSUs will immediately
vest, and will be payable in the form of cash or shares of the Company’s common
stock (as elected by you) (or, if such Replacement DSUs have not yet been
granted, a cash payment of CDN $415,000 will be made to you) within 60 days
after your Separation from Service,

 

  (vi) all awards granted to you under the Stock Incentive Plan, including any
unvested Options, PCRSUs and RSUs shall continue to vest, become exercisable, be
paid or settled (as applicable) and otherwise be treated under the governing
agreements and the Stock Incentive Plan as if you had remained in employment
through the last day of the Severance Period;

 

  (vii) you shall accrue service credit under the DB SERP for the duration of
the Severance Period;

 

  (viii) to the extent not already expressly provided for in this Section 14(b)
(and excluding the benefits provided under this Section 14(b)) you shall be
entitled to all other benefits, payments and consideration provided under the
Domtar Severance Program, the Domtar North American Assignment Policy and other
Domtar policies (as such programs and policies may be amended from time to time)
providing other payments, benefits, and consideration on a termination of
employment for reasons other than (x) death or Cause, (y) a breach by you of
your obligations under Sections 15 – 20, inclusive, or of any representation or
warranty made by you in this letter agreement, or (z) a material breach by you
of any other term or condition of this letter agreement.

 

   7    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

For the avoidance of doubt, no awards shall be granted under the Stock Incentive
Plan after your Separation from Service.

No severance or other benefits shall be payable upon your resignation from
employment or if you engage in any of the actions described in Sections 15-20 of
this letter agreement.

Severance and other benefits provided under this Section 14 includes any pay in
lieu of notice and severance pay required by law and, except as expressly
provided herein, is in lieu of and not in addition to any severance or other
benefits payable under any applicable Domtar severance policy.

(c) Any benefits payable to you pursuant to this Section 14 will be in full
satisfaction of all liabilities to you under this letter agreement and with
respect to any other claim you may have in conjunction with your termination of
employment. These benefits will not be subject to any offset, mitigation or
other reduction as a result of your receiving salary or other benefits by reason
of your securing other employment. If you die before the payments, benefits and
other consideration have been paid or provided to you under Section 14, such
payments, benefits and other consideration shall be paid or provided to your
estate or your designated beneficiary, as applicable.

(d) For purposes of this letter, “Cause” means (i) your willful failure to
perform substantially your duties as an officer and employee of the Company
(other than due to physical or mental illness), (ii) your engaging in serious
misconduct that is injurious to the Company, (iii) your having been convicted of
a crime that constitutes an indictable offense under the Canadian Criminal Code
or a felony under U.S. law, (iv) your willful unauthorized disclosure of
Confidential Information or violation of the Confidential Information and
Intellectual Property Agreement or (v) your material breach of any provision of
this letter agreement. For the avoidance of doubt, a termination by the Company
due to disability shall be deemed a termination without Cause entitling you to
the payments, benefits and other consideration set forth in Sections 14(b) and
(c).

(e) Upon a termination of your employment due to retirement, you shall
participate in the DB SERP as described in Section 8 and be entitled to receive
such post-retirement payments and benefits as are provided under the plans,
policies and programs of the Company in which you participate as of the date of
your retirement, as the same may be amended from time to time.

15. Unauthorized Disclosure. During your employment with the Company and at all
times thereafter, except as required pursuant to your good faith exercise of
your duties under Section 1 of this letter agreement, you will not, except with
the express consent of

 

   8    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

the Board of Directors or its authorized representative, disclose any
confidential or proprietary trade secrets, customer lists, drawings, designs,
information regarding product development, marketing plans, sales plans,
manufacturing plans, management organization information, operating policies or
manuals, business plans, financial records, packaging design or other financial,
commercial, business or technical information (i) relating to the Company or any
of its subsidiaries or affiliates or (ii) that the Company or any of its
subsidiaries or affiliates (collectively, the “Company Group”) may receive
belonging to suppliers, customers or others who do business with the Company or
any of their respective affiliates (collectively, “Confidential Information”) to
any third person unless such Confidential Information has been previously
disclosed to the public or is in the public domain (other than by reason of your
breach of this letter agreement).

You agree to sign the Company’s form of Confidential Information and
Intellectual Property Agreement (a copy of which has been provided to you).

16. Non-Competition. While you are employed, and during the period commencing on
the date of your Separation from Service and ending 24 months thereafter (such
period, the “Restriction Period”), you agree that you shall not, directly or
indirectly, engage in business with, serve as an agent or consultant to, become
a general partner, member, principal or important stockholder or equity holder
(other than a holder of less than 2% of the outstanding voting shares of any
publicly held entity) of or become employed in a senior-level management
position by, any person, firm or other entity that competes with the Business
(as hereinafter defined) of the Company Group in North America, except where
(i) the business of such person, firm or other entity that competes with the
business of the Company Group is negligible or incidental to the primary
business of such firm such that less than 10% of the consolidated revenues of
such person, firm or other entity comes from the competing business, (ii) your
interest or association with such person, firm or other entity does not and will
not in any way relate to the business of the Company Group, and (iii) prior to
your commencing any such employment, you certify in writing to the Company that
the position satisfies the requirements of clauses (i) and (ii) above and that
you have informed such entity of the restrictions on your activities contained
in this letter agreement. Whether any such person, firm or entity competes with
the Business of the Company Group shall be determined in good faith by the
Board. For purposes of this letter agreement, “Business” shall mean the business
of the Company Group as described in the Company’s most recent annual report on
Form 10-K during your employment or at the time of your Separation from Service,
as applicable, or other similar report under the Company’s securities law or
stock exchange requirements at such time.

17. Non-Solicitation of Employees. During the Restriction Period, you agree that
you shall not, directly or indirectly, for your own account or for the account
of any other person or entity with which you are or shall become associated in
any capacity, (i) solicit for employment, employ or otherwise interfere with the
relationship of the Company

 

   9    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

Group with any person who at any time during the twelve months preceding such
solicitation, employment or interference is or was employed by or otherwise
engaged to perform services for the Company Group, other than any such
solicitation or employment during your employment with the Company on behalf of
the Company Group, or (ii) induce any employee of the Company Group who is
a member of management to engage in any activity which you are prohibited from
engaging in under any of Sections 15 – 20, inclusive or to terminate his or her
employment with the Company Group. For purposes of this Section 17, the
placement of “help wanted” advertisements, postings on internet job sites and
searches by employment search companies which are not specifically targeting
employees of the Company Group shall not result in a violation of this
Section 17.

18. Non-Solicitation of Customers. During the Restriction Period, you shall not,
directly or indirectly, (i) induce or attempt to induce any customer,
distributor, supplier or other business relation of the Company Group to cease
doing business with, or reduce the amount of business conducted with, the
Company Group or (ii) solicit or otherwise attempt to establish for yourself or
any other person, firm or entity anywhere in North America any business
relationship of a nature that is competitive with the Business or relationship
of any member of the Company Group with any person, firm or corporation which
was a customer, client or distributor of any member of the Company Group during
the period during which you are employed or during the twelve-month period
preceding the date of your Separation from Service (and whom you came into
contact with or had knowledge of as a result of your employment with the
Company), other than any such solicitation for the benefit of the Company Group
during your employment with the Company Group.

19. Return of Documents. In the event of the termination of your employment for
any reason, you shall deliver to the Company Group all of its property and
non-personal documents and data of any nature and in whatever medium pertaining
to your employment with the Company Group, and you shall not take with you any
such property, documents or data of any description or any reproduction thereof,
or any documents containing or pertaining to any Confidential Information.

20. Certain Understandings, Injunctive Relief with Respect to Covenants.

(a) You acknowledge and agree that your covenants, obligations and agreements
under this letter with respect to noncompetition, nonsolicitation,
confidentiality and Company Group property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such
covenants, obligations or agreements will cause the Company Group irreparable
injury for which adequate remedies are not available at law. Therefore, you
agree that the Company Group shall be entitled to an injunction, restraining
order or such other equitable relief (without the requirement to post bond) as
a court of competent jurisdiction may deem necessary or appropriate to restrain
you from committing any violation of the covenants, obligations or agreements
referred to in this

 

   10    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

Section 20. These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company Group may have. You and the Company Group
hereby irrevocably submit to the exclusive jurisdiction of the United States
Federal and Delaware State courts, in each case located in the State of
Delaware, in respect of the injunctive remedies set forth in this Section 20 and
the interpretation and enforcement of Sections 15 – 20, inclusive, insofar as
such interpretation and enforcement relate to any request or application for
injunctive relief in accordance with the provisions of this Section 20, and the
parties hereto hereby irrevocably agree that (i) the sole and exclusive
appropriate venue for any suit or proceeding relating solely to such injunctive
relief shall be in such a court, (ii) all claims with respect to any request or
application for such injunctive relief shall be heard and determined exclusively
in such a court, (iii) any such court shall have exclusive jurisdiction over the
person of such parties and over the subject matter of any dispute relating to
any request or application for such injunctive relief and (iv) each hereby
waives any and all objections and defenses based on forum, venue or personal or
subject matter jurisdiction as they may relate to an application for such
injunctive relief in a suit or proceeding brought before such a court in
accordance with the provisions of this Section 20.

(b) You and the Company Group agree that you will have a prominent role in the
management of the business, and the development of the goodwill, of the Company
Group and will establish and develop relations and contacts with the principal
customers and suppliers of the Company Group in Canada, the United States and
the rest of the world, all of which constitute valuable goodwill of, and could
be used by you to compete unfairly with, the Company Group.

(c) You acknowledge that (i) in the course of your employment with the Company
Group, you will obtain confidential information and trade secrets concerning the
worldwide business and operations of the Company Group; (ii) the covenants and
restrictions contained in Sections 15 – 20, inclusive, are intended to protect
the legitimate interests of the Company Group to protect its goodwill, trade
secrets and other confidential information; and (iii) you agree to be bound by
such covenants and restrictions and to enter into this letter.

21. Indemnification. The Company will enter into an Indemnification Agreement
with you in the same form as entered into with the directors of the Company, a
copy of which form has been previously provided to you.

22. Immigration Matters. You will use all reasonable efforts to cooperate with
the Company in (i) satisfying all applicable Canadian and U.S. legal
requirements allowing you to legally work in Montreal, Quebec, Canada and travel
to the Company’s offices in Fort Mill, South Carolina, (ii) obtaining a Canadian
work permit and (iii) obtaining visas and other documentation or approvals
necessary for business travel to the United States. In the event that,
notwithstanding your full cooperation as required by the preceding sentence, you
are unable to obtain a Canadian work permit and as a result, are

 

   11    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

unable to commence work with the Company by the date of the Company’s 2009
annual meeting of stockholders, you shall be deemed to have been terminated by
the Company without Cause and will be entitled to the payments, benefits and
other consideration set forth in Section 14(b) and (c).

23. Representations and Warranties. You represent and warrant that (1) you will
not possess as of the date of commencement of, and during your employment with,
the Company, any material, tangible, confidential or proprietary information,
including documents, files, disks, or other materials in whatever medium,
belonging to your former employer or its affiliates; (2) as of the date you
commence employment with the Company, you have not solicited any employees of
your former employer or its affiliates to change their association with your
former employer or its affiliates; (3) you are not subject to any agreements or
restrictive covenants with any former employer or any other person or entity
that (i) prevent your entering into employment with the Company, or (ii) limit
your ability to perform for the Company the duties of President and Chief
Executive Officer (except to the extent you may be subject to pre-existing
confidentiality obligations or prohibited from solicitation of employees for a
limited period of time) and that you conducted a due diligence review of copies
of all agreements you may have entered into with your former employer to ensure
that this is correct; (4) you are not a United States taxpayer; (5) all
representations and warranties made by you in the course of your application to
the Company are true and correct and you have not made any material
misrepresentation or omission in the course of your application to the Company
regarding employment or your ability to perform the position offered; (6) no
representations were made to you concerning this offer or the terms or
conditions of your anticipated employment except as expressly set out in this
letter and (7) you have and will comply with the terms of the letter agreement,
dated September 12, 2008, related to confidentiality (the “Confidentiality
Letter”).

24. Section 409A.

(a) For purposes of this letter agreement, “Separation from Service” shall mean
a separation from service within the meaning of section 409A of the United
States Internal Revenue Code of 1986, as amended (the “Code”), and the United
States treasury regulations promulgated thereunder (“Section 409A”).

(b) Notwithstanding anything else contained in this letter agreement to the
contrary, if you are a “specified employee” within the meaning of Section 409A
(a “Specified Employee”), any payment required to be made to you hereunder or
otherwise upon or following the date of termination of your employment that is
subject to Section 409A shall be delayed until after the six month anniversary
of your Separation from Service to the extent necessary to comply with, and
avoid imposition on you of any tax penalty imposed under, Section 409A. Should
payments be delayed in accordance with the preceding sentence, the accumulated
payment that would have been made but for the

 

   12    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

period of the delay shall be paid in a single lump sum during the 10 day period
following the six month anniversary of your Separation from Service.

(c) Notwithstanding anything else contained in this letter agreement to the
contrary, in the event that any continued health coverage to which you become
entitled under Section 14(b)(iii)(x) is subject to Section 409A, such benefits
shall be administered as follows:

 

  (i) If you would otherwise be eligible to elect continued health coverage
under Section 4980B of the Code (COBRA) (x) if permitted by the applicable plan
and applicable law, your coverage under the applicable health insurance policies
maintained by the Company will remain in effect until the last day on which you
would otherwise be eligible for COBRA coverage if you had elected such coverage
and paid the applicable premiums (the “COBRA Period”) and the Company shall
reimburse you for the excess of the cost of obtaining comparable health
insurance coverage for the portion of the Severance Period (if any) that extends
beyond the COBRA Period over your cost of continued coverage for the COBRA
Period; or (y) if not so permitted, the Company shall reimburse you for the
excess of the cost of COBRA coverage over what would have been your cost of
continued coverage for the COBRA Period under the applicable health insurance
policies had you been permitted to continue coverage for the COBRA Period, and
the excess of the cost of obtaining comparable health insurance coverage for the
portion of the Severance Period (if any) that extends beyond the COBRA Period
over what would have been your cost of continued coverage for the COBRA Period
under the applicable health insurance policies had you been permitted to
continue coverage for the COBRA Period; provided that, if you are a Specified
Employee you will pay the full cost of any health coverage for which you would
otherwise be reimbursed under clause (x) or (y), as applicable, during the
six-month period following the date of your Separation from Service, with the
full amount of such costs to be reimbursed to you on the first payroll date
following the six-month anniversary of the date or your Separation from Service.
If you obtain equivalent or better coverage elsewhere, this coverage will
terminate.

 

  (ii)

If you would not otherwise be eligible to elect COBRA coverage, your coverage
under the applicable health insurance policies maintained by the Company will
remain in effect until the last day of the Severance Period; provided that, if
you are a Specified Employee you will pay the full cost of any such health
coverage provided to you for the six-month period following the date of your
Separation from Service, with the full amount of such costs to be reimbursed to
you on the first payroll date following

 

   13    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

 

the six-month anniversary of the date or your Separation from Service. If you
obtain equivalent or better coverage elsewhere, this coverage will terminate.

(d) Notwithstanding anything else contained in this letter agreement to the
contrary, in the event that any continued health coverage to which you become
entitled under Section 14(b)(iii)(y) is subject to Section 409A, if are a
Specified Employee you will pay the full cost of any such health coverage
provided to you for the six-month period following the date of your Separation
from Service, with the full amount of such costs to be reimbursed to you on the
first payroll date following the six-month anniversary of the date or your
Separation from Service.

(e) Except as expressly provided otherwise in Sections 24(c) and (d), any
reimbursement payment or benefit under this agreement that is subject to
Section 409A shall be administered and paid as follows: (i) the Company shall
reimburse any expense or cost due to you pursuant to this letter agreement,
provided that you have submitted to the Company appropriate documentation
evidencing the particular expense or cost as promptly as possible and in any
event within 90 days after the end of the calendar year in which the expense is
incurred by you; (ii) the Company shall pay for any benefits in kind provided
pursuant to this agreement and, provided that appropriate documentation
evidencing the particular expense or cost is timely submitted in accordance with
the requirements of clause (i), shall make any reimbursement due to you under
this letter agreement as promptly as possible, and in no event later than the
last day of your taxable year following the taxable year in which the related
expense was incurred; (iii) the amount of any reimbursement or in-kind benefit
provided under this agreement in one taxable year shall not affect the amount of
any reimbursement or in-kind benefit provided to you in any other taxable year;
and (iv) no entitlement to any reimbursement or in-kind benefit provided under
this letter agreement shall be subject to liquidation or exchange for another
benefit.

(f) It is intended that any payment, reimbursement or in-kind benefit under this
letter agreement be administered in a manner consistent with the requirements,
where applicable, of Section 409A in a manner to avoid the imposition of
immediate tax recognition and additional taxes pursuant to Section 409A. Neither
the Company nor any of its directors, officers or employees shall have any
liability to you in the event such Section 409A applies to any payment,
reimbursement or in-kind benefit provided pursuant to this letter agreement in a
manner that results in adverse tax consequences for you or any of your
beneficiaries or transferees.

25. General Provisions.

(a) No provisions of this letter agreement may be amended, modified, waived or
discharged unless such amendment, modification, waiver or discharge is approved
by the Human Resources Committee of the Board and is agreed to in a writing
signed by you

 

   14    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

and such Company officer as may be specifically designated by the Human
Resources Committee to the Board. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party will be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

(b) No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof, have been made by either party, other
than as set forth expressly in this letter agreement and in the Confidentiality
Letter. This letter agreement and the Confidentiality Letter codifies all of
your entitlements before, during and following a termination of your employment
with the Company and supersedes and replaces any and all prior agreements or
understandings, whether written or oral, which may have existed with respect to
the subject matter hereof or otherwise in relation to your employment or
termination of employment with the Company. The invalidity or unenforceability
of any one or more provisions of this letter agreement will not affect the
validity or enforceability of any other provision of this letter agreement,
which will remain in full force and effect. This letter agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original but all of which together will constitute one and the same instrument.

(c) You agree that you will abide by and adhere to all laws and rules and
regulations of the various regulatory and/or self-regulatory organizations of
which the Company or any of its affiliates or related entities are members, as
well as all internal rules, regulations, policies and codes of conduct that the
Company has established.

(d) All amounts payable to you hereunder will be paid net of any and all
applicable income or employment taxes required to be withheld therefrom under
applicable Canadian or foreign, provincial or local laws or regulations.

(e) The validity, interpretation, construction and performance of this letter
agreement will be governed by the laws of the State of Delaware and, where
applicable, the federal laws of the United States of America without regard to
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this letter to the substantive law of another
jurisdiction. In the event that any provision or portion of this letter shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this letter shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law. You may
not assign this letter; however, the Company may assign this letter to any of
its affiliates or successors.

(f) The parties have expressly requested that this letter agreement be drafted
in English. Les parties ont expressément requis que cette entente soit rédigée
en anglais.

 

   15    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth the terms of your employment with the
Company, please so indicate by signing below and returning one signed copy of
this letter agreement to me by 5:00 p.m., Eastern Daylight Time on October 3,
2008 (the “Execution Time”). This offer of employment shall remain outstanding
until the Execution Time, provided that the Company retains the right to rescind
this offer of employment in the event of a breach by you of your obligations
under the Confidentiality Letter or if it becomes aware of circumstances which,
if you were employed by the Company, would constitute the basis for a
termination of your employment by the Company for Cause. If we have not received
a signed copy of this letter agreement by the Execution Time, this offer of
employment, and this letter agreement, and all other terms and conditions
outlined shall automatically lapse, terminate and be of no further effect.

 

   16    LOGO [g59804g88g27.jpg]



--------------------------------------------------------------------------------

Sincerely,     DOMTAR CORPORATION     By:   /s/ Harold H. MacKay     By:   /s/
Brian M. Levitt   Harold H. MacKay       Brian M. Levitt   Chairman of the Board
of Directors       Chairman of the         Human Resources Committee

 

ACCEPTED AND AGREED

as of this 1st day of October, 2008

By:   /s/ John D. Williams   John D. Williams

 

   17    LOGO [g59804g88g27.jpg]